—In a proceeding to compel arbitration of an uninsured motorist claim, the petitioner appeals from a judgment of the Supreme Court, Queens County (Kassoff, J.), dated December 3, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner was a passenger in a vehicle that was involved in a motor vehicle accident. At the time of the accident, the respondent had issued an automobile insurance policy to the petitioner’s brother. We agree with the Supreme Court that the petitioner does not come within the definition of an “insured” in the uninsured motorist endorsement of the subject policy, and that the policy is not ambiguous. Thus, the petitioner is not entitled to uninsured motorist coverage (cf., Kennedy v Valley Forge Ins. Co., 203 AD2d 930, affd 84 NY2d 963).
Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.